Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-20 are withdrawn from further consideration as previously set forth. 
Claim 5 is not withdrawn by the applicant despite the fact that the clamping device is directed to another embodiment.  

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The original disclosure does not teach a strap coupled to the internal surface near a top portion in claim 1 and with a clamp device in claim 5.  This is a new matter rejection.

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
	Claim 5 recites a clamping device, and the specification describe the clamping device as 130.  However, this is in a non-elected embodiment.  Also, there is no embodiment with a strap .
Claims 1, 2, 3, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batres (20130206628).  Batres teaches a carrying device with a hair piece, a container with an internal surface and the top external surface side coupled to the top internal side via 190/204, and straps in fig. 14.  With respect to the limitations that the internal surface is inverted inside-out.  Note that the container in Batres is capable by folding panels 86/100 via folding lines to the back.  
Regarding claim 3, note the inner liner in paragraph 110.
Claims 8-9, 13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Batres in view of Lalabrese (10306970 with provisional 01/13/2017). Lalabrese teaches that it is known in the art to provide holder with a plurality of straps.  It would have been obvious to one of ordinary skill in the art to provide second strap at the bottom to keep the hair piece secured and/or accommodate the desired size of the hair piece.
Regarding claim 13, note that the inner and outer surface are coupled via 118.  It would have been obvious to one of ordinary skill in the art to have the inner and outer surface are coupled distally from the opening, as taught by Batres to provide the desired folding size of the bag when folded. 

Claims 1-3, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batres et al. (20130206628) in view of Litwack et al. (4301849) in the alternative under 35 U.S.C. 103 as being unpatentable over  Litwack in view of Batres.  Batres teaches that it is known in the art to provide a hair extension inside a bag enclosing the entire extension: 

	
Batres also teaches the use of straps in fig. 14: 
Another embodiment includes using pre-tensioned elastic straps wherein each end of the strap is coupled to the inner surface 34 of body 12 and wherein the hair product is secured by stretching the elastic band, placing the hair product between the elastic band and body 12 and releasing the band to contact the body 12 thereby securing the hair product between the elastic band and the body 12.
	With respect to the reversible bag.  Litwack teaches a carrying device comprising a container with an internal and external surface, and the container having an inverted inside out.  Litwack meets all claimed limitations except for the hairpiece and the strap being coupled to the to the hair piece.  
It would have been obvious to one of ordinary skill in the art to provide the straps inside the reversible bag of Litwack to provide different appearances for the bag.
Regarding claim 3, note that “non-abrasive” material is broad and Litwack teaches the various material, and these material are “non-abrasive” as claimed and defined:
(25)   Each of the reversible bags of this invention may be made of nylon.  In the preferred case, cire nylon or calendered nylon may be used.  Further, if desired, the nylon may be quilted.  This material is preferred because it is lightweight and washable.  It must be pointed out, however, that the invention will work equally well with any other material.  Canvas, cotton and vinyl are just some of the other materials out of which the invention may be made.  Preferably, a 100% polyester filling is provided, but any suitable filling may be used.

	Regarding claim 5, to the degree applicant did not withdraw this claim as set forth that this claim readable on the elected embodiment, the examiner interprets the “clamp” broadly to read on the strap.  Also, Batres also teaches the clamp.
Claims 8-9, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Batres rejection, as set forth above, and further in view of Lalabrese (10306970, with provisional .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Batres rejection, as set forth above, and further in view of Matlhako (20050028909).  Matlhako teaches that it is known in the art to provide bag with the two side edges longer than the top and bottom edge in fig. 2A.  it would have been obvious to one of ordinary skill in the art to provide a bag with the two side edges longer than the top and bottom edge to provide the desired size and/or proportion to carry the desired contents.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733